DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed 15 September 2022 has been considered on the merits. Claims 1, 2, 5, 8, 9, 12, 14, 22, 24, 31, 35, 38, 39, 42, 44, 50, 52, 64, and 278-284 are rejected.	
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 21 February 2022, 20 September 2021 and 1 July 2020 are in compliance with the provisions of 37 CFR 1.97. The Examiner has considered the references cited in these IDS. 
Response to Arguments
	Applicant’s remarks regarding cancelling claims 41 and 43 and reserving the right to claim the cancelled claims in another application is acknowledged. 
Applicant’s remarks regarding the objection to the drawings is sufficient to overcome the objection to the drawings and the objection is withdrawn. 
 Applicant’s remarks regarding the objection to the specification overcomes the objection to the specification and the objection is withdrawn. 
Applicant’s remarks regarding the objections to the claims overcomes the objection to the claims and the objection is withdrawn. 
Regarding applicant remarks regarding the rejection of claims under 35 U.S.C. §112(a) -written description- have been considered and are persuasive. The rejection is withdrawn. 
 Regarding applicant remarks regarding the rejection of claims under 35 U.S.C. §112(a)- enablement -have been considered and are persuasive. The rejection is withdrawn. 
Regarding applicant remarks regarding the rejection of claims under 35 U.S.C. §112(b)- indefiniteness - have been considered and aren’t persuasive. Each rejection is addressed individually below.  
Specifically, regarding applicants arguments regarding the rejection of claim 1 under U.S.C. §112(b), the arguments and recognition by the applicant that a first order and a second order may or may not be different aren’t sufficient to overcome the rejection. An order determinative of another order or of the same order isn’t a definite limitation because any set of units in any order flowing through a channel to another can result in any other or in the same order. Therefore, because “a first order” may be any order of any number of units in a channel and “a second order” may be the same order as the first, or partially overlapping to any degree whatsoever, or even a different order altogether, one of ordinary skill wouldn’t be appraised of the scope of the invention. 
Regarding applicant remarks regarding the rejection of claim 2 under 35 U.S.C. §112(b), the argument is moot because the claim has been cancelled. 
Regarding applicant remarks regarding the rejection of claim 8 under 35 U.S.C. §112(b), claim 8, which recites “the first channel and the second channel are the same”, it is unclear how the first channel and the second channel, which are distinct channels  in fluidic communication in the claim on which the channels derive the respective antecedent basis are the same in claim 8. In addition, there isn’t sufficient antecedent basis for the limitation “the same”.  
Regarding applicant remarks regarding the rejection of claims 24 and 31 under 35 U.S.C. §112(b) claims 24 and 31, the arguments are persuasive in light of the amendments and the rejections are withdrawn. 
Regarding applicant remarks regarding the rejection of claim 39 under 35 U.S.C. §112(b, antecedent basis for the terms now provided on claim 18 from which claim 39 depends. As a result, the rejection is withdrawn. 
Regarding applicant remarks regarding the rejection of claim 42 under 35 U.S.C. §112(b), applicant points to the plain an ordinary meaning of a “first order”. The arguments aren’t persuasive because one of ordinary skill wouldn’t understand the metes and bounds of a first order versus any other order because the ordinary term would be interpreted as any arrangement or disposing of things in relation to each other according to a particular sequence, pattern or method. 
Regarding applicant remarks regarding the rejection of claim 64 under 35 U.S.C. §112(b), the term “a first order” and “a second order” render the claim indefinite. Applicant’s the arguments isn’t persuasive because  such terms render the metes and bounds of the scope of the claim unclear. The recognition by the applicant that a first order and a second order may or may not be different isn’t sufficient to overcome the rejection. A random or predetermined order determinative of another order or of the same order isn’t a definite limitation because any set of units in any order flowing through a channel into another channel can result in another order or in the same order.   Therefore, because “a first order” may be any order of any number of units in a channel and “a second order” may be the same order as the first, or partially overlapping to any degree whatsoever, or even a different order altogether, one of ordinary skill wouldn’t be appraised of the scope of the invention. 
Regarding applicant remarks regarding the rejection of claim 278 under U.S.C. §112(b), the arguments are persuasive and the rejection is withdrawn. 
Regarding applicant remarks regarding the rejection of claim 280 under 35 U.S.C. §112(b), the claim recites “the first channel and the second channel are the same”, it is unclear how the first channel and the second channel, which are distinct channels  in fluidic communication in the claim on which the channels derive the respective antecedent basis, can be further limited in claim 8 to be the same channel. Therefore, the rejection is respectfully maintained. 
Regarding applicant remarks regarding the rejection of claims under 35 U.S.C. §102 have been considered and are persuasive. As a result, the rejection under 102 has been withdrawn. However, a new ground of rejection is made under U.S.C. §103 in light of the amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 8-9, 12, 14, 22, 24, 31, 35, 38-39, 42, 44, 50, 52, 64 and 278-284  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The dependent claims are indefinite at least due to their dependency on their respective indefinite claim.
Claim 1 recites “a first order” and “a second order”. It is unclear what a first and second order are limited to. For purposes of compact prosecution, a first order and a second order are understood to encompass any arrangement or disposition of k mobile units in relation to each other according to any sequence or pattern. 
Claim 1 recites “the position of such mobile units in the first order” and “the relative position of the mobile units in the second order”. There is insufficient antecedent basis for the limitations in the claim. In addition, it isn’t clear what “the position” and “the relative position” are limited to. 
Claim 5 recites “the movement of the mobile units”. There is insufficient antecedent basis for the limitations in the claim. 
	 Claim 8 recites “the first channel and the second channel are the same”. There is insufficient antecedent basis for the limitation the same in the claim. It is unclear how the first channel and the second channel, which are distinct channels  in fluidic communication in the claim on which the channels derive the respective antecedent basis, can be the same channel in the instant claim. Does the limitation the same mean limiting the channel to have the same size and shape or something else? In addition, there is insufficient antecedent basis for the limitation “the same” in the claim. 
	Claim 9 recites “the flow direction of at least a subset of the k number of mobile units”. There is insufficient antecedent basis for the limitation “the flow direction” in the claim. 
	Claim 24 recites “ the at least one microfluidic device” and “the mean cross-section width”. There is insufficient antecedent basis for the limitations in the claim. 
Claim 42 recites “a first order”. It is unclear what a first order is limited to. For purposes of compact prosecution, a first order is understood to encompass any arrangement or disposition of k mobile units in relation to each other according to any sequence or pattern.    
Claim 64 recites “the second order is determinative of the particular branch channel of the set of z branch channels that is configured to deliver a mobile unit in the second order”. It is unclear how an undefined order can be determinative of a branch channel. There is insufficient antecedent basis for the limitations “the relative position” and  “the particular branch channel” in the claim
	 Claim 280 recites “the first channel and the second channel are the same”. It is unclear how the first channel and the second channel, which are distinct channels in fluid communication in the claim on which the channels derive the respective antecedent basis, can be the same channel in the instant claim. Does the limitation the same limits the channel to have the same size, same shape or something else? There is insufficient antecedent basis for the limitation “the same” in the claim. There is insufficient antecedent basis for limitation “the same” in the claim. 
Claim 278 recites “an additional set of at least 2 branches that are different than the set of the z branch channel”. It isn’t clear in what respect the additional set of at least 2 branches are different than the set of the z branch channel”. What is the difference between “the additional set of at least 2 branches” and “the set of the z branch channel”.
	Claim 279 recites “an additional second set of at least 2 branch channels in fluidic communication with the first or second channel” and a “third order”. It isn’t clear what a third order is limited to.  For purposes of compact prosecution, the third order is any order inherent in a disposition of particles in a channel. 
Claims 283 and 284 recite “the microfluidic channel”. There isn’t sufficient antecedent basis for the limitation in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8-9, 12, 14, 22, 24, 31, 35, 38-39, 42, 44, 50, 52, 64 and 278-284 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Publication 2015/0268244) in view of Wang et al (“Microfluidic Platform with Multiplexed Electronic Detection for Spatial Tracking of Particles”). 
Regarding claim 1, Cho teaches a method of routing mobile units in a microfluidic device, the method comprising:
a. advancing a k number of mobile unit (i.e. particles such as polystyrene beads 3228, see [0240] and FIGS. 32A-32C or E coli cells 3230, see [0241] and  FIG. 33, see claim 99, which recites “the particles are selected from inorganic particles, organic particles, and cells) in a first channel (referred to as an input microfluidic channel 1504 in Figure 15) of the microfluidic device (referred to as a microfluidic detector 1500) in a first order (see [0045] and Figure 20A which shows cells 1998 passing through a microfluidic channel 1940, through  the first channel of the microfluidic device in a first order (see Figures 15, 20A and 28); 
b. distributing each mobile unit (i.e. particles) in at least a first subset of the k number of mobile units (i.e. particles) into a predetermined channel of at least a subset of a z number of branch channels (which corresponds to in one or more branch fluidic channels 1510A-1510C, see Figure 15, 28 and [0182] ) based on the position of such mobile unit (i.e. particle) in the first order, in accordance with one or more unit routing signals (referred to as a sorting control signal in Figure 15) effectuating a router (referred to as a particle sorter 1511 in Figure 15) configured to receive such mobile units from the first channel (i.e. input microfluidic channel 1504 in Figure 15) , wherein the z number of branch channels (i.e. in one or more branch fluidic channels 1510A-1510C in Figure 15) are in fluidic communication with the first channel (input microfluidic channel 1504 in Figure 15) (see [0012], which recites a “method of sorting of particles includes receiving a first detection signal that is associated with first optical characteristics of a particle in a first volume of a first channel. The method also includes, in one embodiment, receiving a second detection signal that is associated with second optical characteristics of the particle in a second volume of the first channel. The method also includes, in one embodiment, determining a sorting channel of a plurality of second channels based on one or more of the first detection signal and the second detection signal, thereby determining the sorting of the particle based on one or more of the first optical characteristics and the second optical characteristics of the particle. The method further includes, in one embodiment, transmitting a sorting signal for sorting the particle from the first channel into the sorting channel”).
c. detecting, with at least one detector (referred to as a branch verification detection module 1-3 in Figure 15), at least a subset of the k number of mobile units that are routed into the z number of branch channels  (see Figure 15) wherein the relative position of a mobile unit within the second order is determinative of the particular branch channel of the set of z number of branch channels that is configured to deliver a mobile unit in the second order (see also  [0282], which recites “microfluidic detectors including a microfluidic sensing channel through which sensing channel cells can flow and can be sensed, a branch downstream of the sensing channel, two or more microfluidic branch channels downstream of the branch, and an actuator configured for fluid communication with the branch and configured to drive cells”); and 
Cho doesn’t teach a method of routing mobile units in a microfluidic device comprising d. advancing at least a second subset of the first subset of the k number of mobile units and delivering the k number of mobile units in a second order into a second channel that is in fluidic communication with the z number of branch channels wherein each mobile unit in such second subset of the k mobile units is mappable to a path comprising a specific branch channel based on unit detection information from the at least one detector and the first order or the relative position of the mobile units in the second order. 
In the analogous art of providing a microfluidic devices to detect and distribute cultured cancer cells over multiple microfluidic channels, Wang et al (“Microfluidic Platform with Multiplexed Electronic Detection for Spatial Tracking of Particles”) teaches a microfluidic device including a second channel (which corresponds to the channel from which the branch channel converge in Figure 3 of Wang)  in fluidic communication with the set of z number of branch channels (see Figure 3 of Wang) wherein the set of z number of branch channels is configured to deliver into the second channel (see Figure 3) and the second channel is configured to accept mobile units from the set of z number of branch channels in a second order (see Figure 3) (see the representative results section of Wang, which recites “the cross-section of each microfluidic channel was designed to be close to the size of a cell so that (1) multiple cells cannot pass over the electrodes in parallel and (2) cells remain close to the electrodes increasing the sensitivity”) (see page 10 of Wang) wherein each mobile unit in such second subset of the k mobile units is mappable to a path comprising a specific branch channel based on unit detection information from the at least one detector and the first order or the relative position of the mobile units in the second order (see the introduction of Wang, which recites “an integrated sensor that can readily report particles' spatiotemporal mapping, as they are manipulated on a microfluidic device, can potentially enable low-cost, integrated lab-on-a-chip devices that are particularly attractive for the testing of samples in mobile, resource-limited settings”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microfluidic chip disclosed by Wang into the microfluidic device disclosed by Cho because the “microfluidic CODES is a versatile, scalable electronic sensing technology that can be readily integrated into various microfluidic devices to realize quantitative assays by tracking particles as they are processed on the chip. The technology is very easy to implement, because (1) it is very simple from a hardware perspective (2) it is directly compatible with the soft lithography (3) it provides a direct electronic read-out without any active on-chip component, and (4) it relies on simple computational algorithms for signal processing and data interpretation” see page 10 of Wang). In addition, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results, see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
 Regarding claim 5, Cho and Wang teaches the method of claim 1, wherein each of the k number of mobile units is mappable (i.e. able to be represented by a map) to the path comprising a specific one of the z branch channels further based on unit tracking information from the at least one detector (referred to as a branch verification detection module 1-3 in Figure 15) configured to track the movement of mobile units inside the microfluidic device (see Figure 15 of Cho). 
Regarding claim 5, the combination of Cho and Wang teaches the method of claim 1, wherein between steps c and d, the flow direction of at least a subset of the k number of mobile units is reversed (see [0175] of Cho, which recites “an actuator can be coupled to the particle sorting junction 1411 to control a direction of the sample fluid”). 
Regarding claim 6, the combination of Cho and Wang teaches the method of claim 1, wherein the method further comprises routing the k number of mobile units from the second channel to the first channel (see [0175] of Cho, which recites “an actuator can be coupled to the particle sorting junction 1411 to control a direction of the sample fluid”). 
Regarding claim 6, the combination of Cho and Wang teaches the method of claim 1, further comprising repeating steps a through d at least 2 times (see [0177] of Cho).  
Regarding claim 22, the combination of Cho and Wang teaches method of claim 1, wherein the mobile units are selected from the group consisting of beads, glass beads, polymer beads, droplets, cells, bubbles, slugs and immiscible volumes (see [0010] of Cho). 
Regarding claim 24, the combination of Cho and Wang teaches method of claim 1, wherein the at least one  channel through which the subset of the k number of mobile units are routed or distributed in steps (a), (b), (c), or (d) has a largest cross-section width that is 1.05 to 2.0-x times the mean cross-section width of the k number of mobile units (see the representative results section of Wang, which recites “the cross-section of each microfluidic channel was designed to be close to the size of a cell so that (1) multiple cells cannot pass over the electrodes in parallel and (2) cells remain close to the electrodes increasing the sensitivity”)  (see Figure 72 of Cho). 
Regarding claim 31, the combination of Cho and Wang teaches the method of claim 1, wherein the microfluidic device comprises at least 2 channels having a largest cross-section width no greater than 200 micrometers (see [0146] of Cho). 
Regarding claim 38, the combination of Cho and Wang teaches method of claim 1, further comprising delivering different reagents to each of the z number of branch channels (see [0103] and Figure 67 of Cho). 
Regarding claim 42, the combination of Cho and Wang teaches the method of claim 1, wherein the first order is predetermined (see Figure 14 of Cho) 
Regarding claim 44, the combination of Cho and Wang teaches the method of claim 1, wherein z is between 2-100 (see Figure 20A of Cho). 
Regarding claim 50, the combination of Cho and Wang teaches the method of claim 38, wherein one or more reagent channels are configured to deliver reagents to each of the z number of branch channels (see [0103] and Figure 67 of Cho).
Regarding claim 52, the combination of Cho and Wang teaches the method of claim 1, wherein k is between 2 and 5000000 (see Figure 14 of Cho). 
Regarding claim 64, Cho teaches a microfluidic device comprising: 
a. a first channel (referred to as an input microfluidic channel 1404 in Figure 15) in fluidic communication with a set of z number of branch channels (referred to as a branch microfluidic channel 1-3 in Figure 15), wherein the set of z number of branch channels is configured to accept mobile units from the first channel in a first order; 
b. a detector (referred to as a particle detection module 1512 in Figure 15 positioned at the first channel (see Figure 15), configured to detect mobile units approaching the z number of branch channels wherein the relative position of a mobile unit within a second order is determinative (i.e. determining a channel) of a particular branch channel of the set of z number of branch channels that is configured to deliver a mobile unit in the second order . 
Choe doesn’t teaches c. a second channel in fluidic communication with the set of z number of branch channels wherein the set of z number of branch channels is configured to deliver into the second channel and the second channel is configured to accept mobile units from the set of z number of branch channels in a second order.
In the analogous art of providing a microfluidic devices to detect and distribute cultured cancer cells over multiple microfluidic channels, Wang et al (“Microfluidic Platform with Multiplexed Electronic Detection for Spatial Tracking of Particles”) teaches a microfluidic device  a second channel (which corresponds to the channel from which the branch channel converge in Figure 3 of Wang)  in fluidic communication with the set of z number of branch channels (see Figure 3 of Wang) wherein the set of z number of branch channels is configured to deliver into the second channel (see Figure 3) and the second channel is configured to accept mobile units from the set of z number of branch channels in a second order (see Figure 3); (see the representative results section, which recites “the cross-section of each microfluidic channel was designed to be close to the size of a cell so that (1) multiple cells cannot pass over the electrodes in parallel and (2) cells remain close to the electrodes increasing the sensitivity”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microfluidic chip disclosed by Wang into the microfluidic device disclosed by Cho because the “microfluidic CODES is a versatile, scalable electronic sensing technology that can be readily integrated into various microfluidic devices to realize quantitative assays by tracking particles as they are processed on the chip. The technology is very easy to implement, because (1) it is very simple from a hardware perspective (2) it is directly compatible with the soft lithography (3) it provides a direct electronic read-out without any active on-chip component, and (4) it relies on simple computational algorithms for signal processing and data interpretation”). In addition, The combination of familiar elements is likely to be obvious when it does no more than yield predictable results, see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 278, the combination of Cho and Wang teaches method of claim 14, wherein in at least one repetition of step b, at least a subset of the k mobile units is distributed into an additional set of at least 2 branch channels that are different than the set of z branch channels into which said mobile units are distributed into in at least one other repetition of step b (see Figure 19A of Cho where and additional set of branch channels are the channels for ports 1924, 1926 and 1928 in fluidic communication with channel 1948) (see also Figure 3 of Wang).
Regarding claim 279, the combination of Cho and Wang teaches the microfluidic device of claim 64, further comprising an additional second set of at least 2 branch channels in fluidic communication with the first or second channel, wherein the second set branch channels is configured to accept mobile units from the first channel or the second channel in a third order (see Figure 3 of Wang).
Regarding claim 281, the combination of Cho and Wang teaches method of claim 1, wherein at least one detector in step c is configured to detect signals from a detection path through one of the z number of branch channels (see Figure 15 of Cho). 
Regarding claim 282, the combination of Cho and Wang teaches method of claim 1, wherein at least one detector in step c is configured to detect signals from a detection path through the first channel (see Figure 15 of Cho).
Regarding claim 283, the combination of Cho and Wang teaches device of claim 64, wherein the microfluidic channel is one of the z number of branch channels (see Figure 15 Cho).
Regarding claim 284, the combination of Cho and Wang teaches the device of claim 64, wherein the microfluidic channel is the first channel (see Figure 15 of Cho). 
Claim 35 is  rejected under 35 U.S.C. 103 as being unpatentable over the the combination of Cho and Wang in view of Nawaz et al (“Acoustofluidic Fluorescence Activated Cell Sorter”). 
The combination of Cho and Wang teaches the method of claim 1.
The combination doesn’t teach wherein a cross-section coefficient of variation for the k number of mobile units is less than 20%.
In the analogous art of providing microfluidic devices for the manipulation, sorting and selective isolations of cell subpopulations, Nawaz teaches a particle/cell sorting mechanism (see Figures 1-4). In addition, “Wang et al. demonstrated that optical forces could be utilized as switches to route cells into desired outlets in a microfluidic channel” see page 2 of Wang) and that “[c]oefficient of variation (the ratio of standard deviation to mean) is an indicator of particle focusing precision. Low CV, indicating tight focusing of particles/cells, is essential for high resolution data analysis and synchronization between detection and the sorting action ” (see the particle focusing section on page 7 of Nawaz) wherein “CV measurement of the fluorescent polystyrene beads flowing through the microfluidic device was found to be 2.44%”, see conclusion section of page 9 of Nawaz). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cross section coefficient of variation for a k number of mobile units to be less than 20%   for the benefit of obtaining high particle precision, high resolution data analysis and synchronization between detection and the sorting action (see the particle focusing section on page 7  and the conclusion section of page 9 of Nawaz).
Claim 39 is  rejected under 35 U.S.C. 103 as being unpatentable over the the combination of Cho and Wang in view of Bradshaw et al (Encyclopedia of Cell Biology -Nucleic Acids – the Chemical Synthesis of DNA and RNA Oligonucleotides for Drug Development and Synthesis Biology Applications). 
The combination of Cho and Wang teaches the method of claim 38.
The combination of Cho and Wang does not teach deoxynucleoside phosphoramidites as reagents being delivered into a microfluidic channel. 
In the analogous art of providing microfluidic devices and methods for DNA synthesis chemistry, Bradshaw teaches delivering reagents including deoxynucleoside phosphoramidites into a channel of a microfluidic device (see the microfluidic section in page 50 and the glass capillary illustrated in Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deoxynucleoside  phophoramidite reagents taught by Bradshaw into the method disclosed by the combination of Cho and Wang for the benefit of obtaining multiple oligonucleotide DNA sequences of high quality (see the first paragraph in the second column on page 50 of Bradshaw).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Link et al teaches a microfluidic device (see Figure 1 which shows the interacting modules of a microfluidic device) comprising:
a. a first channel (referred to as a main channel in [0089]) in fluidic communication with a set of z-branch channels (see Figure 1), wherein the set of z-branch channels is configured to accept mobile units (i.e. droplets) from the first channel (i.e. main channel)  in a first order (the branch channels accept droplets i.e. mobile units, from the main channel that are received by one or more inlet modules, see [0089]); 
b. a second channel (referred to as outlet modules) in fluidic communication with the set of z branch channels, wherein the second channel is configured to accept mobile units from the set of z branch channels in a second order (wherein one or more outlet modules, i.e. second channels, are in fluidic communication with the branch channels, where the branch channels sort the droplets, see Figure 1 [0216], [0260]-[0261]) wherein 
the second order is determinative of the particular branch channel of the set of z branch channels that is configured to deliver a mobile unit in the second order (a control system diverts the droplets into predetermined channels, see Figure 1, [0216], [0260]-[0261]). 
 Mehta et al (US Publication No 2016/0040226) teaches an array of transportable particle sets used in a microfluidic device for performing chemical reactions in the microfluidic device. The microfluidic device comprises a main channel and intersecting side channels, the main channel and side channels forming a plurality of intersections. The array of particle sets is disposed in the main channel, and the side channels are coupled to reagents. As the particle sets are transported through the intersections of the main channel and the side channels, reagents are flowed through the side channels into contact with each array member or selected array members, thereby providing a plurality of chemical reactions in the microfluidic system (see abstract). Also, Mehta teaches providing to channels of the microfluidic device reagents including a 2'-deoxynucleoside phosphoramidite (see [0155], which recites “in a microfluidic system past a light source, is used selectively to expose functional groups which are then ready to react with incoming photoprotected elements e.g., for nucleic acids, 5'-photoprotected nucleoside phosphoramidites”).
In addition, Quake et al (US Publication No 2012/0231444) teaches method for sorting particles, said method comprising: (a) furnishing an extrusion fluid to a main channel of a microfabricated substrate; (b) providing droplets of a sample fluid containing the particles to the main channel, wherein the sample fluid is incompatible with the extrusion fluid; (c) interrogating the particle(s) in each droplet while passing through a detection region associated with the main channel; and (d) directing the flow of each droplet into a selected branch channel according to the results of the interrogation (see claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/         Examiner, Art Unit 1797     
/LYLE ALEXANDER/         Supervisory Patent Examiner, Art Unit 1797